Citation Nr: 0214046	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  00-16 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the left knee, currently rated 
as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, left 
knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for ligamentous laxity 
with possible meniscus tear of the right knee, currently 
rated as 10 percent disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease with limitation of motion and painful motion, right 
knee, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active duty service from November 1981 to 
November 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1999, a statement of the case was issued in January 2000, and 
a substantive appeal was received in June 2000.

In a December 2000 decision, the RO denied service connection 
for low back disability, right ankle disability, and left 
ankle disability.  A notice of disagreement was received in 
February 2001, and a statement of the case was issued in 
December 2001.  However, a substantive appeal was not 
received, and these issues are therefore not in appellate 
status.  38 U.S.C.A. § 7105(a) (West 1991). 


REMAND

A review of the record demonstrates that, in his December 
1999 notice of disagreement, the veteran indicated that he 
wanted to appear at a hearing at the RO before a Hearing 
Officer.  In a January 2000 letter, the RO advised the 
veteran that he had been scheduled for such a hearing on 
February 4, 2000.  However, in a correspondence received in 
February 2000, the veteran canceled this hearing.

In a VA Form 9 subsequently received in June 2000, the 
veteran checked the box indicating that he wanted to appear 
at a hearing before a Member of the Board.  In another VA 
Form 9 received in February 2001, the veteran checked the box 
indicating that he wanted to appear at a hearing at the RO 
before a traveling Member of the Board.

Under the circumstances, the case is hereby REMANDED for the 
following actions:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the RO.  Notice of this hearing should be 
sent to the veteran, and a copy of this 
notice should be associated with the 
claims folder.  After the hearing is 
conducted, or if the veteran cancels the 
hearing or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



